Notice of Allowability
The present application, filed on (11/27/2018), is being examined under the first inventor to file provisions of the AIA . Claims (1-20) were examined in a Non-Final on 5/28/2020 and a Final on 11/09/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2021 has been entered. Claims amended by this submission are further amended by the Examiner Amendment as below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is further amended as below:
Claims 1-9 are cancelled, claim 12 is amended and new claims 21-29 are added. 
Claim 12 is amended as below:
Claim 12 	The heating stage of claim [[10]] 21, wherein a ratio of [[a]] the width of the first portion to [[a]] the width of the second portion is approximately in a range of 57.1% to about 60.5%.


New claims 21-29 are added as below:
Claim 21. 	The heating stage of claim 10, wherein a width of the first portion is less than a width of the second portion.
Claim 22. 	The heating stage of claim 10, wherein the pins are randomly distributed over and located on the central portion of the thermal-conductive plate.
Claim 23. 	The heating stage of claim 10, wherein a height difference is between a top surface of the central portion and a top surface of the first portion, and wherein a height of the pins is less than the height difference.
Claim 24. 	The heating stage of claim 10, wherein a material of the thermal-conductive plate comprises stainless.
Claim 25. 	The apparatus of claim 16, wherein a width of the first portion is less than a width of the second portion.
Claim 26. 	The apparatus of claim 25, wherein a ratio of the width of the first portion to the width of the second portion is approximately in a range of 57.1% to about 60.5%.
Claim 27. 	The apparatus of claim 16, wherein the pins are randomly distributed over and located on the central portion of the thermal-conductive plate.
Claim 28. 	The apparatus of claim 16, wherein a height difference is between a top surface of the central portion and a top surface of the first portion, and wherein a height of the pins is less than the height difference.
Claim 29. 	The apparatus of claim 16, wherein the heating stage further comprises grooves located on the central portion of the thermal-conductive plate, wherein the grooves 
Claims 10-29 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Youdovsky (US 6730175) discloses pins and raised edge part but does not disclose claimed specific structure of the edge part and does not disclose a central portion of constant height with pins in direct contact with the edge part in the context of other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716